Arnold, J.,
delivered the opinion of the Court.
The offence of which appellant was convicted is charged to have been committed in violation of the Local Option Act; but *437there is no proof whatever of that act having been put into ■operation in Union county, and. in such case no penalty could be imposed, or punishment inflicted, under its provisions. Norton v. The State, ante, 297; Loughridge v. The State, Ms. Opinion.
The motion for a new trial, alleging that the verdict was contrary to the law and the evidence, should have been sustained. Sec. 1433 of the Code, to the effect that no judgment shall be reversed, because of any error or omission in the case in the court below, unless the record shows that the errors complained of were made a ground of special exception in such ■court, does not operate in any case, so as to supply the proof necessary to show that the offence charged has been committed.

Reversed and remanded.